Name: Council Regulation (EC) No 1872/94 of 27 July 1994 setting the compensatory payment for linseed for the 1994/95 and subsequent marketing years
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31994R1872Council Regulation (EC) No 1872/94 of 27 July 1994 setting the compensatory payment for linseed for the 1994/95 and subsequent marketing years Official Journal L 197 , 30/07/1994 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 60 P. 0011 Swedish special edition: Chapter 3 Volume 60 P. 0011 COUNCIL REGULATION (EC) No 1872/94 of 27 July 1994 setting the compensatory payment for linseed for the 1994/95 and subsequent marketing yearsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 6a (3) of Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (4) provides that a compensatory payment for linseed is to be set for the marketing years subsequent to the 1993/94 marketing year; whereas that compensatory amount must be set at a level which takes account of both the specific characteristics of the product and of the aid granted to similar products, HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 and subsequent marketing years, the amount of the compensatory payment per hectare for linseed referred to in Article 6a (3) of Regulation (EEC) No 1765/92 shall be ECU 87 multiplied by the regional yield for cereals, excluding maize yields in those regions where a separate yield is applied for maize. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (1) OJ No C 83, 19. 3. 1994, p. 26.(2) OJ No C 128, 9. 5. 1994.(3) OJ No C 148, 30. 5. 1994, p. 49.(4) OJ No L 181, 1. 7. 1992, p. 12. Regulation as last amended by Regulation (EEC) No 1552/93 (OJ No L 154, 25. 6. 1993, p. 19).